Title: Thomas Jefferson to John Wayles Eppes, 24 March 1811
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            
              Dear Sir
              Monticello Mar. 24. 11.
            
             Your servant arrived here the day before yesterday, since which the weather has been showery, & is now threatening & uncertain if tomorrow is promising, Francis will set out. we part with him with more regret after every visit.   while the cold weather kept him pretty much in the house, I made him do a little in the Latin grammar, merely to begin to exercise his memory.  as soon as you think him sufficiently advanced in reading writing & arithmetic for the Latin school, there is a fine position for him in this neighborhood. Peter Carr having to educate his own sons, determines to take a few others, the more to fill up his time. they board with him. how long he will continue the business, those who know him doubt: but while he does continue it, there cannot be a better situation. I shall be happy to have Francis so near us.
               I send you some Nutmeg melon which I know to be fine, & some I recieved from Malta but have not tried: and some Pani corn brought me by the Osage Indians, the finest & forwardest corn I have ever tried.   I also send some Asparagus bean, a vegetable new to us, brought me by Genl Sumpter from Georgia, & new there.  it is a very valuable one, much more tender & delicate than the snap, and may be dressed in any form in which Asparagus may, particularly fried in batter, or chopped to the size of the garden pea, & dressed as such in the French way. plant them in rows 12. or 18 I. apart, the rows 3.f. apart, & stick them as you do Lima beans. plant at the same time with the Lima bean, they come together & last till Frost.
                Your character of the Federalists is not exaggerated. bitterer enemies to their country do not exist in France, England or Spain.   those in Congress, with John Randolph now consolidated with their body, would be delighted that Great Britain could conquer & reduce us again under her government, & Pickering Quincey & Gardenier would rather France should do it than that we should remain under a republican administration.  mr Madison, as you justly say, must be supported. with so unprincipled and traitorous an opposition, the republican who schismatises is a traitor in deed, altho’ he may not be in intention. I am sorry you retire in so dubious a state of things. you intimate that the district you have left is the only one which would would elect you. I am assured that to which you have removed would do it. I pass often thro’ Buckingham, and am assured there you would have a very general vote. besides your services in the house, what greater could you render your country than by the exclusion of John Randolph, the most envenomed enemy to a democratical republican government which it has ever seen. if his adder-tongue can so infatuate his constituents as that ordinary candidates cannot obtain their suffrage, it becomes the more incumbent on him who can, to offer himself. his exclusion alone would give greater security to our government, than the repeal of the British orders. I am not apt to despair, nor do I despair under any shape of political events. but I am deeply mortified when I see that from the circumstances of our common language, laws, manners & prejudices from the omnipotent controul over our commercial men from the intrigues of her subjects permitted to live among us, and from her briberies, Great Britain is enabled to force our government out of that course of proceeding which the interests of our own country calls call for. this she notoriously did in the case of the embargo. present me respectfully to mrs Eppes, and accept my constant & affectionate attachment
            
              Th:
              Jefferson
          
          
             Mar. 26. Francis would have set off yesterday but was unwell. he had eaten something which disagreed with him. it is the only moment of ill health sickness he has had since he came.   I add to the seeds some Benni, and Cherokee corn, remarkably fine.  whether as forward as the Pani I cannot say. it was sent me from the nation. he carries also some me and a male puppy of the Shepherd’s breed
          
        